As filed with the Securities and Exchange Commission on July 23, 2010 Registration No. 333-166171 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Respect Your Universe, Inc. (Exact name of Registrant as specified in its charter) Nevada 26-0641026 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) 6533 Octave Avenue Las Vegas, Nevada 89139 Telephone: (866) 964-7117 (Address (including zip code) and telephone of principal executive offices) Aspen Asset Management, Inc. 6623 Las Vegas Blvd South Suite 255, Las Vegas, NV 89119 Telephone: (702) 360-0652 (Name, address (including zip code) and telephone of agent for service) Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x COPIES OF COMMUNICATIONS TO: RESPECT YOUR UNIVERSE, INC. Attn: Kristian Andresen, President 6533 Octave Avenue, Las Vegas, NV89139 Ph: (866) 964-7117 CALCULATION OF REGISTRATION FEE TITLE OF EACH PROPOSED PROPOSED CLASS OF MAXIMUM MAXIMUM SECURITIES OFFERING AGGREGATE AMOUNT OF TO BE AMOUNT TO BE PRICE PER OFFERING REGISTRATION REGISTERED REGISTERED SHARE PRICE (1) FEE Common Stock 11,113,500 $0.10(1) $1,111,350 $80.02(2) (1)The offering price of the shares was artificially determined by the company and bears no relationship whatsoever to the assets, net worth, book value or potential business operations of the company. (2)Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. 2 SUBJECT TO COMPLETION, Dated July 23, 2010 PROSPECTUS Respect Your Universe, Inc. 11,113,500 SHARES OF COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 11,113,500 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.We have, however, set an offering price for these securities of $0.10 per share.We will use our best efforts to maintain the effectiveness of the resale registration statement from the effective date through and until all securities registered under the registration statement have been sold or are otherwise able to be sold pursuant to Rule 144 promulgated under the Securities Act of 1933. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share $0.10 None $0.10 Total $1,111,350 None $1,111,350 Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.10 per share until such time as the shares of our common stock are traded on the FINRA Over-The-Counter Bulletin Board.Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board, public trading of our common stock may never materialize.If our common stock becomes traded on the FINRA Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this Prospectus entitled "Risk Factors" beginning on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is:July 23,2010 3 Table of Contents Page Summary 5 Risk Factors 6 Forward-Looking Statements 11 Use of Proceeds 11 Determination of Offering Price 11 Dilution 11 Selling Shareholders 12 Plan of Distribution 15 Description of Securities 16 Interest of Named Experts and Counsel 17 Description of Business 17 Legal Proceedings 19 Market for Common Equity and Related Stockholder Matters 19 Financial Statements 21 Plan of Operations 41 Changes in and Disagreements with Accountants 41 Directors and Executive Officers, promoters and Control Persons 42 Executive Compensation 44 Security Ownership of Certain Beneficial Owners and Management 45 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 47 Certain Relationships and Related Transactions 47 Available Information 48 Dealer Prospectus Delivery Obligation 48 Other Expenses of Issuance and Distribution 48 Indemnification of Directors and Officers 49 Recent Sales of Unregistered Securities 49 Table of Exhibits 50 Undertakings 50 Signatures 52 4 Table of Contents Summary Respect Your Universe, Inc. Our business is in the organizational stage, and we have not yet begun to implement our business plan. Since mixed martial arts made its introduction into the U.S. during the early 1990s, the high-intensity art form has received wide recognition and support from MMA enthusiasts. MMA’s popularity is reaching millions of home audiences through news outlets like CNN, Fox Sports, and pay-per-view programming, and it is quickly becoming one of the most popular sports in history. According to New York Based City-based research firm Simmons Market Research, a firm that has been in the research business since 1950, an estimated 18.1 million Americans participated in karate or some other form of martial art at least once in the past year. Included in that estimate are 9.4 million adults, 5.5 million teenagers and 3.2 million kids. A new company, Respect Your Universe, Inc. (also referred to as “RYU” and “the Company”) is a Las Vegas, Nevada-based start-up Company that intends to market first rate sports apparel directed toward the MMA and UFC fan base. Our business is in the organizational stage, and we haveminimal revenuesto date. The Company intends to capitalize on the increasing popularity of MMA and similar fighting styles to provide exciting,first-rate apparel for the worldwide audience of MMA fans. Taking a cue from athlete-focused brands like Under Armor, which made its name by creating products specifically for use by professional athletes, RYU plans to sponsor established as well as up-and-coming MMA competitors to build the brand from the top down. The Company’s premium-quality fight apparel will be available only to RYU professional athletes, who will be promoted before, during, and after their bouts by sophisticated marketing campaigns, all the while wearing RYU gear. MMA fans will be able to purchase RYU-branded apparel such as shirts, shorts, and sweat suits on the Company’s website, at a RYU pro retail location in the Las Vegas area and eventually at large national retail outlets. RYU will sponsor marquee figures that represent the three major MMA groups: veteran fighters, women, and emerging stars, respectively. 5 Table of Contents Our fiscal year end is December 31. We were incorporated on November 21, 2008, under the laws of the state of Nevada.Our principal offices are located at 6533 Octave Avenue, Las Vegas, NV 89139. Our resident agent is Aspen Asset Management 6623 Las Vegas Blvd. South, Suite 255 Las Vegas, NV 89119.Our phone number is (866) 964-7117. The Offering Securities Being Offered Up to 11,113,500 shares of our common stock. Offering Price and Alternative Plan of Distribution The offering price of the common stock is $0.10 per share.We intend to apply to the FINRA over-the-counter bulletin board to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 21,012,500shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Risk Factors An investment in the securities offered herein is highly speculative and subject to a high degree of risk. Only those investors who can bear the risk of the entire loss of their investment should participate. Prospective investors should carefully consider the following factors prior to making an investment in the shares described herein. The Company is a concept stage venture with no established customer base or cash flow, and has aggressive plans for establishing its distribution company that plans to sell sports apparel to the mixed martial arts (MMA) world wide audience. The factors set forth below, along with the other information contained herein, should be considered carefully in evaluating the Company’s prospects.Further, this document contains certain forward-looking statements that involve risks and uncertainties, such as statements of the Company's plans, goals, objectives, expectations and intentions.The cautionary statements made in this section apply to all forward-looking statements wherever they appear in this document.Readers are cautioned that, while the forward-looking statements reflect the Company's good faith beliefs, they are not guarantees of future performance, and involve known and unknown risks and uncertainties. In the event that actual results do not meet expectations, there could be a consequent negative effect on the position of investors. 6 Table of Contents Risks Related To Our Financial Condition and Business Model If we do not obtain additional financing our business will fail As of March 31, 2010, we had cash in the amount of $15,465.We currently have begun operations and we have no income from operations. We will require additional financing to implement our business plan, and thereafter to sustain our business operations if we are not successful in earning significant revenues once our business plan is enacted.We are in the process of securing a larger and more adequate manufacturing facility site properly equipped for manufacturing larger bulk and properly training new employees to meet higher demand for our products and to accommodate our growth. We currently do not have any arrangements for financing and we may not be able to obtain financing when required. Obtaining additional financing would be subject to a number of factors, including the continuing response to advertising and our ability to increase our penetration of the MMA sports apparel market. Because we will need additional financing to fund our continuing expansion, our accountants believe there is substantial doubt about our ability to continue as a going concern We have incurred a net loss of $668,085for the period from our inception, Nov 21, 2008 to March 31, 2010, and have minimal revenue.Our future is dependent upon our ability to obtain financing and upon future profitable operations from the sale of our products. Our auditors have issued a going concern opinion and have raised substantial doubt about our continuance as a going concern. When an auditor issues a going concern opinion, the auditor believes there is substantial doubt about the entity’s ability to continue as a going concern for a reasonable period of time, not to exceed one year beyond the date of the financial statements being audited.This is a significant risk to investors who purchase shares of our common stock because there is an increased risk that we may not be able to generate and/or raise enough resources to remain operational for an indefinite period of time. Potential investors should also be aware of the difficulties normally encountered by new business ventures and the high rate of failure of such enterprises. The auditor’s going concern opinion may inhibit our ability to raise financing because we may not remain operational for an indefinite period of time resulting in potential investors failing to receive any return on their investment. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and it is doubtful that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. Because we have only recently commenced business operations, we face a high risk of business failure. We have just begun the initial stages of our business plan.As a result, we have no way to evaluate the likelihood that we will be able to operate the business successfully.We were incorporated on November 21, 2008,and to date have been involved primarily in organizational activities. We have earned minimal revenues as of the date of this prospectus, and thus face a high risk of business failure. 7 Table of Contents Because of the unique difficulties and uncertainties inherent in the sports apparel business, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by new sports apparel companies and the high rate of failure of such enterprises.The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the design, manufacture and sale of the products that we plan to offer. These potential problems include, but are not limited to, unanticipated problems relating to manufacturing and sales, and additional costs and expenses that may exceed current estimates. Because we have not yet commenced business operations and have no history of Operations in the apparal business, we face a high risk of business failure. We have not yet begun the the production or sale of our product line, and thus have no way to evaluate the likelihood that our business will be successful. We were incorporated on November 21, 2008 and to date have been involved primarily in organizational activities and the design and development of our clothing line. We haveearned minimalrevenues as of the date of this prospectus. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the development and sale of our product line. These potential problems include, but are not limited to, unanticipated problems relating to design, manufacture, marketing and sales, and additional costs and expenses that may exceed current estimates.We anticipate that we will incur increased operating expenses without realizing any revenues. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from development and sale of our clothing line, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. Because we have incurred significant losses since our inception, and expect to have continuing losses for some time, we must develop profits before we exhaust our available resources or our business will fail. Our net loss from inception to March 31, 2010 is $668,085. The loss was a result of the design and development of our clothing line, incorporation, general and administrative expenses, audit and accounting services. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: * our ability to design and develop our clothing line to our expectations * our ability to market and sell our product to the levels anticipated * our ability to generate profits from the sale of those products 8 Table of Contents Prior to completion of our development stage, we anticipate that we will incur increased operating expenses while realizing minimal revenues.We expect to incur continuing and significant losses into the foreseeable future.As a result of continuing losses, we may exhaust all of our resources and be unable to complete the successful development of our business.Our accumulated deficit will continue to increase as we continue to incur losses.We may not be able to earn profits or continue operations if we are unable to generate significant revenues from the sale of our products.There is no history upon which to base any assumption as to the likelihood that we will be successful, and we may not be able to generate any operating revenues or ever achieve profitable operations.If we are unsuccessful in addressing these risks, our business will most likely fail. Because our management has only agreed to provide their services on a part-time basis, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. The Company currently has three employees, its President, Kristian Andresen, its Treasurer and Vice President, John Wood, and it’s Director of Marketing, Emanuel K. Brown, who work for the Company on a part-time basis. We do not have any employment agreements with our management team nor do we maintain a key person life insurance policy for them.Currently, we do not have any full time employees.If the demands of our business require the full business time of our management team, it is possible that they may not be able to devote sufficient time to the management of our business, as and when needed.If our management is unable to devote a sufficient amount of time to manage our operations, our business will fail. If we are unable to successfully compete within the sports apparel business, we will not be able to achieve profitable operations. We compete against numerous competitors and others in the business, many of which are larger and have greater financial resources and better access to capital markets than us. We also compete with other owners and operators for buyers of the products we manufacture. There can be no assurance that any competitors will not develop and offer products similar or even superior to, the products that we offer. Such competitiveness is likely to bring both strong price and quality competition to the sale of our products. This will mean, among others things, increased costs in the form of marketing and customer services, along with a reduction in pricing in sales. Generally, this will have a significant negative effect on our business. There can be no assurance that we will have the financial resources, technical expertise or marketing and support capabilities to compete successfully. Because of factors beyond our control that could affect the marketability of the products produced, including a lack of market for our products, we may have difficulty selling our products. Even if we design and produce the products intended, a ready market may not exist for the sale of the products. Numerous factors beyond our control may affect the marketability of any products manufactured.These factors include market fluctuations, the proximity and capacity of sports apparel markets and government regulations.These factors could inhibit our ability to sell products that we manufacture and have in inventory. Risks related to Legal Uncertainty Because new legislation, including the Sarbanes-Oxley Act of 2002, increases the cost of compliance with federal securities regulations as well as the risks of liability to officers and directors, we may find it more difficult for us to retain or attract officers and directors. 9 Table of Contents The Sarbanes-Oxley Act of 2002 was enacted in response to public concerns regarding corporate accountability in connection with recent accounting scandals. The stated goals of the Sarbanes-Oxley Act are to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies, and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws. The Sarbanes-Oxley Act generally applies to all companies that file or are required to file periodic reports with the SEC, under the Securities Exchange Act of 1934.Upon becoming a public company, we will be required to comply with the Sarbanes-Oxley Act and it is costly to remain in compliance with the federal securities regulations.Additionally, we may be unable to attract and retain qualified officers, directors and members of board committees required to provide for our effective management as a result of Sarbanes-Oxley Act of 2002. The enactment of the Sarbanes-Oxley Act of 2002 has resulted in a series of rules and regulations by the SEC that increase responsibilities and liabilities of directors and executive officers. The perceived increased personal risk associated with these recent changes may make it more costly or deter qualified individuals from accepting these roles.Significant costs incurred as a result of becoming a public company could divert the use of finances from our operations resulting in our inability to achieve profitability. Risks Related To This Offering If a market for our common stock does not develop, shareholders may be unable to sell their shares There is no market currently for shares of our common stock. Further, a market for our common stock may never develop.We currently plan to apply for quotation of our common stock on the FINRA over-the-counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms a part.However, our shares may never be traded on the bulletin board, or, if traded, a public market may not materialize.If our common stock is not traded on the bulletin board or if a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased and may lose all of their investment. If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. The selling shareholders are offering 11,113,500 shares of our common stock through this prospectus. Our common stock is presently not traded on any market or securities exchange, but should a market develop, shares sold at a price below the current market price at which the common stock is trading will cause that market price to decline. Moreover, the offer or sale of a large number of shares at any price may cause the market price to fall.The outstanding shares of common stock covered by this prospectus represent 52.89% of the common shares outstanding as of the date of this prospectus. Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. Broker-dealer practices in connection with transactions in "penny stocks" are regulated by penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on NASDAQ). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, broker-dealers who sell these securities to persons other than established customers and "accredited investors" must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. 10 Table of Contents If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. In the event that our shares are quoted on the over-the-counter bulletin board,we will be required to remain current in our filings with the SEC in order for shares of our common stock to be eligible for quotation on the over-the-counter bulletin board.In the event that we become delinquent in our required filings with the SEC, quotation of our common stock will be terminated following a 30 or 60 day grace period if we do not make our required filing during that time.If our shares are not eligible for quotation on the over-the-counter bulletin board, investors in our common stock may find it difficult to sell their shares. Forward-Looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties.We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements.The actual results could differ materially from our forward-looking statements.Our actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in this Risk Factors section and elsewhere in this prospectus. Use of Proceeds We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling shareholders. Determination of Offering Price The $0.10 per share offering price of our common stock was arbitrarily chosen using the last sales price of our stock from our most recent private offering of common stock. There is no relationship between this price and our assets, earnings, book value or any other objective criteria of value. We intend to apply to the FINRA over-the-counter bulletin board for the quotation of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. We intend to file a registration statement under the Exchange Act concurrently with the effectiveness of the registration statement of which this prospectus forms a part. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders. The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Dilution The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing shareholders. 11 Table of Contents Selling Shareholders The selling shareholders named in this prospectus are offering all of the 11,113,500 shares of common stock offered through this prospectus. All of the shares were acquired from us by the selling shareholders in offerings that were exempt from registration pursuant to Rule 506 of Regulation D of the Securities Act of 1933.The selling shareholders purchased their shares in offerings completed in November and December 2009 and January through April 2010. The following table provides information regarding the beneficial ownership of our common stock held by each of the selling shareholders as of April 30, 2010 including: 1.The number of shares owned by each prior to this offering; 2.The total number of shares that are to be offered by each; 3.The total number of shares that will be owned by each upon completion of the offering; 4.The percentage owned by each upon completion of the offering; and 5.The identity of the control person(s) of any entity that owns the shares in parentheses. The named party beneficially owns and has sole voting and investment power over all shares or rights to the shares, unless otherwise shown in the table.The numbers in this table assume that none of the selling shareholders sells shares of common stock not being offered in this prospectus or purchases additional shares of common stock, and assumes that all shares offered are sold.The Percentages are based on 19,930,500 shares of common stock outstanding on March 31, 2010. Name of Selling Shareholder Shares Owned Prior to this Offering Total Number of Shares to be Offered for Selling Shareholder Account Total Shares to be Owned Upon Completion of this Offering Percent Owned Upon Completion of this Offering Dale Bennet 800 Bellevue Way NE, Suite 400 Bellevue, WA 98004 500,000 500,000 zero zero Berger Holdings, Inc. (1) 7582 Las Vegas Blvd South, #248 Las Vegas, NV 89123 850,000 850,000 zero zero Berlin Financial Corp. (2) 48 East Street Panama City,Panama 250,000 250,000 zero zero Boucheron Investments, Inc. (3) Villa Guadalupe Calle F NO S-9 Panama City, Panama 600,000 600,000 zero zero Box Capital Corp (4) #48 East Street Bella Vista, Panama City, Panama 850,000 850,000 zero zero Padriac Breeze 321 South Macleod. Arlington, WA 90223 10,000 10,000 zero zero Capital Financiero Del Castillo SA (5) Santa Monica Tocumen Calle 1 Casa #13 Panama City, Panama 600,000 600,000 zero zero 12 Table of Contents Mike Cobarrubia 10022 Bidwell Ct. Las Vegas, NV 89183 33,500 33,500 zero zero Alexis Davila 10022 Bidwell Ct Las Vegas, NV 89183 20,000 20,000 zero zero Leo Desouza 6735 Storybook Glen Ct Las Vegas, NV 89139 300,000 300,000 zero zero Adam Drell 7600 S. Jones Blvd., #2143 Las Vegas, NV 89139 5,000 5,000 zero zero Sarah Duckwall 9528 Gren Vineyard Ave Las Vegas, NV 89148 10,000 10,000 zero zero Lisa Escobar 10395 Kern Ridge Street Las Vegas, NV 89178 25,000 25,000 zero zero Fauscom Investment Ltd. (6) PO Box 778124 Henderson, NV 89052 475,000 475,000 zero zero Glynn Fisher 77 Camino De Panama City, Panama 500,000 500,000 zero zero Forte Investments Group, Inc. (7) 1645 Ravanusa Drive Henderson, NV 89052 250,000 250,000 zero zero Gameplan Holdings (8) PO Box 77463 Henderson, NV 89012 250,000 250,000 zero zero Christina Hazzard 1712 Ravanusa Dr Henderson, NV 89052 150,000 150,000 zero zero Chuck Hazzard 1712 Ravanusa Dr Henderson, NV 89052 100,000 100,000 zero zero Barry Honig 595 S. Federal Hwy, Ste 600 Boca Raton, FL 33432 850,000 850,000 zero zero Christopher Hood 9528 Gren Vineyard Ave Las Vegas, NV 89148 10,000 10,000 zero zero Infinity International Holdings (9) 10022 Bidwell Ct Las Vegas, NV 89183 800,000 800,000 zero zero Isaiah Capital Trust (10) 27 Ried St, 1st Floor Hamilton BM11 Canada 250,000 250,000 zero zero Jason Kerr 3204 Southwest 326 street, Federal Way, Washington 98023 100,000 100,000 zero zero 13 Table of Contents Lieberman Investments LLC (11) 532 Pima Canyon Court Las Vegas NV 89144 20,000 20,000 zero zero Kim L Martin 6533 Octave Ave Las Vegas, NV 89139 40,000 40,000 zero zero Robert Allan Morton Jr. 9050 W. Tropicana, #1107 Las Vegas, NV 89147 100,000 100,000 zero zero Yannick Munger and Julia Zibirev 3173 Brockington Dr Las Vegas, NV 89101 100,000 100,000 zero zero Ronn Nicolli 200 Hoover Ave Unit 2104 Las Vegas. NV 89101 5,000 5,000 zero zero Terry Perdido 440 N. Vencie blvd Venice, CA 90291 300,000 300,000 zero zero Jason Pollack 2777 Paradise Rd., #104 Las Vegas, NV 89109 250,000 250,000 zero zero Raylight Capital Corp (12) 80 Broad Street Monrovia, Liberia 250,000 250,000 zero zero Dawn Riddle 384 Highland Hills CT Las Vegas, NV 89148 200,000 200,000 zero zero Riverhead Trading, Inc. (13) Suite 1A #5, Calle Eusebio A Moraels El Carugreio Panama City, Panama 850,000 850,000 zero zero Silverstone Capital. Inc. (14) 2251 N. Rampart Blvd., #323 Las Vegas, NV 89128 200,000 200,000 zero zero Stenfanus Internacional, Inc. (15) Santa Ana Blvd Bldg 13A-125Apt 35 Panama City, Panama 175,000 175,000 zero zero John Taddeo Sr 10395 Kern Ridge St Las Vegas, NV 89178 25,000 25,000 zero zero Tim Trendell 2422 Pig Dr Henderson, NV 89174 10,000 10,000 zero zero VC Group Investments SA (16) 50th St. & Juan Ramos Poll St Panama City, Panama 100,000 100,000 zero zero Jiang Yu th St, Suite 18B New York, NY 10023 100,000 100,000 zero zero 14 Table of Contents Ren Zhang Rm7-201 Ln 168, Ben XI Road, Shanghai 200092 100,000 100,000 zero zero Xeitel Capital Management, Inc. (17) #4 Table Rock Pembroke HM06 500,000 500,000 zero zero Total 11,113,500 11,113,500 zero zero (1) the control person for this entity is Zhan Ren (2) the control persons for this entity are Plutarco Cohen and Elba Fernandez deGarcia (3) the control person for this entity is David Sidders (4) the control person for this entity is Oliver Lindsay (5) the control person for this entity is Lourdes Arauz (6) the control person for this entity is Justin Mabanta (7) the control person for this entity is Plutarco Cohen (8) the control person for this entity is Christina Mabanta (9) the control person for this entity is Sharon Wranosky (10) the control persons for this entity are Samual S. Weyers and Sandra Corin (11) the control person for this entity is David Lieberman (12) the control person for this entity are Samual S. Weyers and Sandra Corin (13) the control person for this entity is Yodalis Murillo (14) the control person for this entity is Raymond Cottrell (15) the control person for this entity is Juan Montes (16) the control persons for this entity are Taylor Housser and Glynn Fisher (17) the control persons for this entity are David Sidders and Oliver-Barret Lindsay None of the selling shareholders: (1) has had a material relationship with us other than as a shareholder at any time within the past three years; (2) has ever been one of our officers or directors; or (3) are broker-dealers or are affiliated with broker-dealers. Plan of Distribution The selling shareholders may sell some or all of their common stock in one or more transactions, including block transactions: 1. on such public markets or exchanges as the common stock may from time to time be trading; 2. in privately negotiated transactions; 3. through the writing of options on the common stock; 4. in short sales, or; 5. in any combination of these methods of distribution. The sales price to the public is fixed at $0.10 per share until such time as the shares of our common stock become traded on the FINRA Over-The-Counter Bulletin Board or another exchange.Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board, public trading of our common stock may never materialize.If our common stock becomes traded on the FINRA Over-The-Counter Bulletin Board, or another exchange, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale.In these circumstances, the sales price to the public may be: 1.The market price of our common stock prevailing at the time of sale; 2.A price related to such prevailing market price of our common stock, or; 3.Such other price as the selling shareholders determine from time to time. 15 Table of Contents The shares may also be sold in compliance with the Securities and Exchange Commission's Rule 144. The selling shareholders may also sell their shares directly to market makers acting as agents in unsolicited brokerage transactions.Any broker or dealer participating in such transactions as an agent may receive a commission from the selling shareholders or from such purchaser if they act as agent for the purchaser. If applicable, the selling shareholders may distribute shares to one or more of their partners who are unaffiliated with us.Such partners may, in turn, distribute such shares as described above. We are bearing all costs relating to the registration of the common stock.The selling shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act of 1933 and the Securities Exchange Act in the offer and sale of the common stock.In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1.Not engage in any stabilization activities in connection with our common stock; 2.furnish each broker or dealer through which common stock may be offered, such copies ofthis prospectus, as amended from time to time, as may be required by such broker or dealer; and; 3.Not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Securities Exchange Act. Description of Securities Common Stock We have 500,000,000 common shares authorized, with a par value of $0.001 per share, of which 19,930,500 shares were outstanding as of March 31, 2010. Holders of common stock are entitled to one vote for each share on all matters submitted to a stockholder vote. Holders of common stock do not have cumulative voting rights. Therefore, holders of a majority of the shares of common stock voting for the election of directors can elect all of the directors. Holders of common stock representing a majority of the voting power of the company’s capital stock issued and outstanding and entitled to vote, represented in person or by proxy, are necessary to constitute a quorum at any meeting of company stockholders. A vote by the holders of a majority of the outstanding shares is required to effectuate certain fundamental corporate changes such as liquidation, merger or an amendment to the articles of incorporation. Holders of common stock are entitled to share in all dividends that the board of directors, in its discretion, declares from legally available funds. In the event of liquidation, dissolution or winding up, each outstanding share entitles its holder to participate pro rata in all assets that remain after payment of liabilities and after providing for each class of stock, if any, having preference over the common stock. Holders of the common stock have no pre-emptive rights, no conversion rights and there are no redemption provisions applicable to the common stock. Holders of common stock are not entitled to pre-emptive or subscription or conversion rights, and there are no redemption or sinking fund provisions applicable to the Common Stock. 16 Table of Contents Share Purchase Warrants We have not issued and do not have outstanding any warrants to purchase shares of our common stock. Options We have not issued and do not have outstanding any options to purchase shares of our common stock. Convertible Securities We have not issued and do not have outstanding any securities convertible into shares of our common stock or any rights convertible or exchangeable into shares of our common stock. Transfer Agent Quicksilver Stock Transfer of Las Vegas, Nevada. Interests of Named Experts and Counsel No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Scott D. Olson, Esq., our independent legal counsel has provided an opinion on the validity of our common stock. Berman & Company, P.A., Certified Public Accountants, has audited our financial statements included in this prospectus and registration statement to the extent and for the periods set forth in their audit report. Berman & Company, P.A., has presented their report with respect to our audited financial statements.The report of Berman & Company is included in reliance upon their authority as experts in accounting and auditing. Description of Business Organizational History Respect Your Universe, Inc. was incorporated on November 21, 2008 in Nevada. Overview Our business is in the organizational stage, and we have no sales to date. The Company intends to capitalize on the increasing popularity of MMA and similar fighting styles to provide exciting, first-rate apparel for the worldwide audience of MMA fans. Taking a cue from athlete-focused brands like Under Armor, which made its name by creating products specifically for use by professional athletes, RYU plans to sponsor established as well as up-and-coming MMA competitors to build the brand from the top down. The Company’s premium-quality fight apparel will be available only to RYU professional athletes, who will be promoted before, during, and after their bouts by sophisticated marketing campaigns, all the while wearing RYU gear. MMA fans will be able to purchase RYU-branded apparel such as shirts, shorts, and sweat suits on the Company’s website, at a RYU pro retail location in the Las Vegas area and eventually at large national retail outlets. RYU will sponsor marquee figures that represent the three major MMA groups: veteran fighters, women, and emerging stars, respectively. 17 Table of Contents The market for athletic apparel is highly competitive. It includes increasing competition from established companies who are expanding their production and marketing of performance products, as well as from frequent new entrants to the market. We are in direct competition with wholesalers and direct sellers of athletic apparel, such as Nike, Inc., adidas AG, which includes the Adidas and Reebok brands, and Under Armour, Inc. RYU will rely on its marketing program of sponsoring up and coming MMA stars and events. In addition the company intends to use print ads, television/web commercials and guerilla marketing efforts and a user-friendly ecommerce website to market its products. Initially, RYU will depend on contractors to produce the line of sports apparel. We will need to raise additional capital to implement our business plan and then fund the growth of our business.Our initial product launch date is December 31, 2010 in Las Vegas, Nevada when we will introduce our spring product line. To fund this initial milestone and related marketing support for it, we will need to raise approximately $448,000.We will need additional funds in 2011 to launch our next line. Without such funding, we will not able to implement our business plan and go to market with our products. Patents and Trademarks December 10, 2008, a U.S. federal trademark registration was filed for RYU. This trademark is owned by Respect Your Universe,6533 Octave Avenue, Las Vegas, The USPTO has given the RYU trademark serial number of 77630773. The description provided to the USPTO for RYU is Clothing, namely, athletic bras, athletic footwear, athletic underwear, athletic uniforms, baby and toddler suits, bathing suits, beachwear, belts, blouses, bodysuits, boots, bottoms, boxer shorts, caps, coats, compression shorts for athletic use, dresses, footwear, gloves, hats, headbands, hosiery, jackets, jeans, jerseys, jumpers, jumpsuits, leggings, night-shirts, overalls, pajamas, pants, play suits, robes, sandals, scarves, shirts, shoes, shorts, skirts, sleepwear, slippers, sneakers, socks. December 10, 2008,a U.S. federal trademark registration was filed for RESPECT YOUR UNIVERSE. This trademark is owned by Respect Your Universe, Inc.,6533 Octave Avenue, Las Vegas, 89139. The USPTO has given the RESPECT YOUR UNIVERSE trademark serial number of 77630779. The description provided to the USPTO for RESPECT YOUR UNIVERSE is Clothing, namely, athletic bras, athletic footwear, athletic underwear, athletic uniforms, baby and toddler suits, bathing suits, beachwear, belts, blouses, bodysuits, boots, bottoms, boxer shorts, caps, coats, compression shorts for athletic use, dresses, footwear, gloves, hats, headbands, hosiery, jackets, jeans, jerseys, jumpers, jumpsuits, leggings, night-shirts, overalls, pajamas, pants, play suits, robes, sandals, scarves, shirts, shoes, shorts, skirts, sleepwear, slippers, sneakers, socks. Product Development From our inception on November 21, 2008, to July 16, 2010, the company spent in excess of $600,000 on the design and development of its line of sports apparel. Employees The Company currently has three employees, its President, Kristian Andresen, its Treasurer and Vice President, John Wood, and it’s Director of Marketing, Emanuel K. Brown, who work for the Company on a part-time basis. 18 Table of Contents Properties Our principal executive and administrative offices are located at 6533 Octave Avenue, Las Vegas, Nevada 89139. We expect that our current administrative offices are sufficient for our expansion plans through the 4th quarter of 2010. We currently have one distribution center in the same location. We expect to lease a new distribution center, which will open in fiscal 2011, capable of accommodating our expansion plans through the foreseeable future. Agreements On February 1, 2010, the Company entered into a consulting agreement with a third party to assist the Company in the development of a clothing line. The contract calls for general consulting services for the design, development and production of a clothing line, including but not limited to: (a) product design, including color and fabric selection; (b) raw material selection and purchasing, including the cost of samples; (c) production and fabrication of the clothing product including the cost of samples; and (d) product marketing. The agreement has both cash and non-cash (common stock) components for compensation. The agreement is initially for six months. Under the terms of the agreement, compensation is as follows: 1. Total cash due $314,860, payable as follows: i. $10,000 upon execution of this agreement (this amount has been paid), ii. $100,000 within 5 days of the agreement (this amount has been paid), iii. $68,287 on March 18, 2010 (this amount has been paid), iv. $68,287 on April 30, 2010 (this amount has been paid), and v. $68,286 on July 31, 2010 2. 500,000 shares of our common stock were also issued upon execution of the consulting agreement for services rendered. The fair value of these shares is $50,000 ($0.10 per share), based on the most recent prior company stock offering to third parties. 3. If this agreement is extended an additional six months an additional 500,000 shares of common stock will be due and payable. Legal Proceedings We are not currently a party to any legal proceedings. Market for Common Equity and Related Stockholder Matters No Public Market for Common Stock. There is presently no public market for our common stock.We anticipate making an application for trading of our common stock on the FINRA over the counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms a part.We can provide no assurance that our shares will be traded on the bulletin board, or if traded, that a public market will materialize. The Securities Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the Commission, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading;(b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and askprice;(d) contains a toll-free telephone number for inquiries on disciplinary actions;(e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and;(f) contains such other information and is in such form, including language, type, size and format, as the Commission shall require by rule or regulation. 19 Table of Contents The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with; (a) bid and offer quotations for the penny stock;(b) the compensation of the broker-dealer and its salesperson in the transaction;(c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock if it becomes subject to these penny stock rules. Therefore, because our common stock is subject to the penny stock rules, stockholders may have difficulty selling those securities. Holders of Our Common Stock As of the date of this prospectus, we have forty-nine (52) holders of record of our common stock. Rule 144 Shares None of our common stock is currently available for resale to the public under Rule 144.In general, under Rule 144 as currently in effect, a person who has beneficially owned shares of a company's common stock for at least 180 days is entitled to sell his or her shares. However, Rule 144 is not available to shareholders for at least one year subsequent to an issuer that previously met the definition of Rule 144(i)(1)(i) having publicly filed, on Form 8K, the information required by Form 10. As of the date of this prospectus, no selling shareholder has held their shares for more than 180 days and it has not been at least one year since the company filed the Form 10 Information on Form 8K as contemplated by Rule 144(i)(2) and (3). Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the company. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. 20 Table of Contents Financial Statements Index to Financial Statements: PAGE# 1. Audited financial statements for the fiscal year ended December 31, 2009 and 2008 including: Report of Independent Certified Public Accounting Firm 22 Balance Sheets 23 Statements of Operations 24 Statements of Stockholders' Equity 25 Statements of Cash Flows 26 Notes to Financial Statements 27 2. Unaudited financial statements for the quarter ended March 31, 2010, including; Balance Sheets 34 Statements of Operations 35 Statements of Cash Flows 36 Notes to Financial Statements 37 21 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: Respect Your Universe, Inc. We have audited the accompanying balance sheets of Respect Your Universe, Inc. (a development stage company) as of December 31, 2009 and 2008, and the related statements of operations, changes in stockholders' equity (deficit) and cash flows for the year ended December 31, 2009, the period from November 21, 2008 (inception) to December 31, 2008, and from November 21, 2008 (inception) to December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Respect Your Universe, Inc. (a development stage company) as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the year ended December 31, 2009, the period from November 21, 2008 (inception) to December 31, 2008, and from November 21, 2008 (inception) to December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has a net loss of $367,387 and net cash used in operations of $135,787 for the year ended December 31, 2009. The Company also has a deficit accumulated during the development stage totaling $417,218. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plan in regards to these matters is also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Berman & Company, P.A. Boca Raton, Florida March 3, 2010 th Street Suite107 • Boca Raton, FL 33487 Phone: (561) 864-4444 • Fax: (561) 892-3715 www.bermancpas.com • info@bermancpas.com Registered with the PCAOB • Member AICPA Center for Audit Quality Member American Institute of Certified Public Accountants Member Florida Institute of Certified Public Accountants 22 Table of Contents Respect Your Universe, Inc. (A Development Stage Company) Balance Sheets December 31, 2009 December 31, 2008 Assets Current Assets Cash $ $
